Jones, J.,
dissenting in part. While I concur in the propositions contained in the syllabus, I do not concur in the judgment, for the reason that the demurrer to the petition heretofore heard should have been sustained. I hold that an action at law, and not one in mandamus, is the proper remedy. This would have furnished a full and adequate means to try out the correctness of the audits made by the official, and not permit his ipse dixit to fasten liability upon the respondent by means of a writ of mandamus. This official had no judicial function, and there was no appeal from his findings. This feature of the case arose on the demurrer to the petition.